April 29, 2014 LoCorr Investment Trust 261 School Avenue, 4th Floor Excelsior, MN 55331 Re:LoCorr Investment Trust, File Nos.333-171360 and 811-22509 Ladies and Gentlemen: A legal opinion (the “Legal Opinion”) that we prepared was filed with Post-Effective Amendment No. 11 to the LoCorr Investment Trust Registration Statement.We hereby give you our consent to incorporate by reference the Legal Opinion into Post-Effective Amendment No.15 under the Securities Act of 1933 (Amendment No. 16 under the Investment Company Act of 1940) (the “Amendment”) and consent to all references to us in the Amendment. Very truly yours, /s/ THOMPSON HINE LLP THOMPSON HINE LLP
